DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5  and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the applicant claims “…said free-form prism-lens and has at least one of non-rotationally symmetric and has non-symmetric features” in the first paragraph. The applicant has invoked language that suggests there are alternative shapes (“at least one of”), but then requires two shapes (“non-rotationally symmetric and has non-symmetric features”). It is not clear if “non-rotationally symmetric” and “non-symmetric features” are meant to be alternatives or if there are no alternatives and both must be satisfied. 
For the purposes of this action the office will interpret the claim such that they are alternatives.

Regarding claim 13, the applicant claims “…the design of the first free-form prism-lens is performed at a plurality of predetermined wavelengths wherein each predetermined wavelength of the plurality of predetermined wavelengths is associated with a specific colour pixel within the first 
For the purposes of this action the office will interpret the claim such that “is performed” means “performs” in the context of this claim.

Claim Objections
Claim 20 is objected to because of the following informalities:  sixth line from the bottom of page 45 ends in a period in the middle of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PGPUB 20140009845) in view of Sugihara et al. (PGPUB 20130182334).

Regarding claim 1, Cheng discloses a near-to-eye (NR2I) display system comprising: 

a first free-form prism lens (110 and [0027]), 
a first microdisplay (130) for projecting image-light onto a predetermined region of a first surface (3) of said freeform prism-lens, said image light performing two internal reflections within the free-form prism-lens before exiting the free-form prism-lens for viewing by the user with an eye (reflections from 1’ and 2), 
the first microdisplay and first free-form prism lens together present an image to the user which has a greater field-of-view in a horizontal axis defined by an axis between a left side of a head of the user and a right side of the head of the user than a vertical axis defined from a top of the head of the user to bottom of the head of the user and perpendicular to the horizontal axis (Table 1 where the horizontal FOV is 45 degrees and the vertical is 32 degrees).
Cheng does not disclose wherein the first microdisplay is fixedly held in position by said assembly relative to said first surface of the first free-form prism lens and proximate a temple of the user nearest the user's eye viewing the projected image-light;
the two internal reflections within the first free-form prism lens occur across an axis of the first free-form prism lens parallel to the horizontal axis.
However, Sugihara teaches a head mounted display device (110) wherein a display (201) is proximate a temple of the user nearest the user's eye viewing the projected image-light (See Fig. 1 for the arrangement of the display proximate to the eye), the two internal reflections within the first free-form prism lens occur across an axis of the first free-form prism lens parallel to the horizontal axis (See Figs. 2 or 3).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Sugihara such that the display was fixed proximate to the wearer’s temple motivated by improving image stability.

Regarding claim 2, modified Cheng discloses wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible prior to fixing the assembly into position when 

Regarding claim 5, as best understood, modified Cheng discloses wherein the first surface of the free-form prism-lens is defined by a surface that is configured to transmit the received light from the first microdisplay into the body of the free-form prism-lens towards a second surface of said free-form prism-lens (Cheng shows in Fig. 3 light being transmitted through the surface 3 towards 1’) and has at least one of non-rotationally symmetric and has non-symmetric features ([0006] where Cheng cites free-form surfaces in conjunction with aspherical mirrors without rotational symmetry, [0007] where Cheng cites a prism without rotational symmetry, [0032] where Cheng distinguishes free-form surfaces from conventional rotationally symmetric surfaces, [0048]-[0049] where Cheng describes the process of adjusting surfaces 601-603 and then 701-703 to each use asymmetric coefficients and Figs. 5 and 6 shows each surface being aspheric and asymmetric along at least one axis. Also note that surface 1, 2 and 3 correspond to surfaces 601/701, 602/702, and 603/703 respectively); 
the second surface of the free-form prism-lens is defined by a surface that is configured to internally reflect over a first portion of the second surface light from the first microdisplay entering the prism-lens through the first surface towards a third surface (2 of Cheng as seen in Fig. 1) of the freeform prism-lens, is configured to transmit over a second portion of the second 40surface light reflected from the second surface towards the user's eyes (Cheng shows in Fig. 3 shows light reflecting from surface 1’ towards surface 2 and then back through another portion of surface 1’ towards a user’s eye), and has at least one of non-rotationally symmetric and has non-symmetric features ([0006] where Cheng cites free-form surfaces in conjunction with aspherical mirrors without rotational symmetry, [0007] where Cheng cites a prism without rotational symmetry, [0032] where Cheng distinguishes free-form surfaces from conventional rotationally symmetric surfaces, [0048]-[0049] where Cheng describes the process of adjusting surfaces 601-603 and then 701-703 to each use asymmetric coefficients and Figs. 5 and 6 shows each surface being aspheric and asymmetric along at least one axis); and 
the third surface of the free-form prism-lens is configured to receive the light reflected by the first portion of the second freeform surface and internally reflect the light back towards the second portion of 
wherein the freeform prism-lens is oriented such that this internal folding of the light occurs along the same orientation as the wider horizontal field of view of the display  (Fig. 2 of Sugihara shows light folding occurring at a wider horizontal view of a user).

Regarding claim 6, modified Cheng discloses wherein the first and second predetermined regions of the second surface overlap (Fig. 1 of Cheng shows 1’ reflecting light and transmitting light at a region near the center of the surface).

Regarding claim 10, modified Cheng discloses wherein the eye-clearance is at least 18mm (Table 1 of Cheng eye relief is 18.25 mm).

Regarding claim 11, modified Cheng discloses wherein the horizontal field-of view equal to or greater than 28 degrees; and 
the vertical field of view is equal to or greater than 21 degrees. (Table 1 of Cheng shows 45 degrees horizontal and 32 degrees vertical).

Regarding claim 12, modified Cheng discloses wherein at least one of:
the spatial distortion at maximum field angle is less than 10% (Table 1 of Cheng shows less than 12% and is shown to be less than 1.4% across the field as discussed in [0054] and shown in Fig. 11); 
the effective focal length is less than 20mm (Table 1 of Cheng shows 15mm); 
vignetting at the maximum field positions is less than 40% ([0030] of Cheng shows 15%); 
the microdisplay has a pixel pitch greater than or equal to 7.5 microns (7.5μm) (Table 1 of Cheng shows an LCD area of 12.7mm x 9.0mm with a resolution of 800x600 which results in a pixel pitch of approximately 16μm); and 
the modulation transfer function across the user's field of view is greater than 30% at the spatial frequency of 33 line-pairs/mm (At least Fig. 12A of Cheng shows at least 35% spatial frequency at 33 

Regarding claim 13, as best understood, modified Cheng discloses wherein the design of the first free-form prism-lens is performed at a plurality of predetermined wavelengths wherein each predetermined wavelength of the plurality of predetermined wavelengths is associated with a specific colour pixel within the first microdisplay (See wavelengths in Fig. 12A and note that an LCD, Table 1, is made of red, green and blue pixels).

Claims 3, 4, 9, 15 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sugihara and further in view of Miyawaki et al. (PGPUB 20110248904 hereinafter “Miyawaki”).

Regarding claim 3, further comprising an assembly comprising a free-form prism lens (110);  
39a microdisplay (130) for projecting image-light onto a predetermined region of a first surface (3) of said freeform prism-lens, 
said image light performing two internal reflections within the second freeform prism-lens before exiting the second freeform prism-lens for viewing by the user with their other eye (Fig. 1 shows the two internal reflections of light within the prism); 
wherein the microdisplay is fixedly held in position relative to said first surface of the second free-form prism lens and proximate the user's other temple by said second assembly (Sugihara shows that the display is fixed proximate the user’s temple in Fig. 1); 
the microdisplay and free-form prism lens together present an image to the user which has a greater field-of-view in a horizontal axis defined by an axis between a left side of a head of the user and a right side of the head of the user than a vertical axis defined from a top of the head of the user to bottom of the head of the user and perpendicular to the horizontal axis (Table 1 where the horizontal FOV is 45 degrees and the vertical is 32 degrees); 
the two internal reflections within the second free-form prism lens occur across an axis of the first free-form prism lens parallel to the horizontal axis (Figs. 2 and 3 of Sugihara).

a second microdisplay.
However, Miyawaki teaches a head mounted display comprising a first and second assembly (10 and 11 as seen in Fig. 5), a first and second wave guide (120 as seen in Fig. 6) and a first and second display (111A and 111B). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Cheng such that it comprised a second assembly, a second prism and second display were attached to the head mounted device as taught by Miyawaki motivated by increasing user field of view.

Regarding claim 4, modified Cheng does not explicitly disclose wherein the second assembly has second attachment features such that lateral motion of the second assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the assembly into position when the assembly is aligned to an eye of the user; and the positions and separation of each of the first assembly and second assembly are established independent of each other.
However, the moveable prism of Sugihara would be duplicated for the second assembly taught by Miyawaki (as noted in the rejection of claim 3). The position of the assembly is based on the position of a user’s pupil (Fig. 5 and [0004] where exit pupil must be aligned with the eye) and would therefore be independent of the position of the other assembly. It would be obvious to one having ordinary skill in the art as of the effective filing date of the invention to duplicate Sugihara for both assemblies motivated by improving image quality for the user.

Regarding claim 9, modified Cheng discloses wherein the third freeform surface of the freeform prism-lens is mirrored to increase its reflectivity ([0029] surface 2 is a half mirror);
or
an auxiliary lens (120 of Cheng) is disposed proximate to the third freeform surface of the freeform prism (At least Fig. 2 of Cheng shows 120 attached to 110 along the third surface, 2), the 

Regarding claim 14, modified Cheng discloses wherein a displayed image to the user is dynamically digitally laterally translated upon the first microdisplay in dependence upon a measure of a distance from the user to an object of their focus within the image in order to induce inward rotation of the user's eye as the distance to the object reduces ([0098] of Miyawaki where the position of the image is changed horizontally depending on distance information to a desired position).

Regarding claim 15, modified Cheng discloses wherein the amount of lateral translation is a function of at least one of the micro-display width, the distance to the viewed object, and the horizontal angular field of view of the NR2I display (Adjustment of the prism of Sugihara must inherently require consideration of the width of the display. For example, adjustment of the display to a position horizontally outside the display range of the display would result in nothing being displayed.).

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng in view of Sugihara and further in view of Yabe ("Representation of freeform surfaces suitable for optimization," Akira Yabe, Appl. Opt. 51, 3054-3058 (2012)).

Regarding claim 7, modified Cheng discloses an axially asymmetric quadratic equation to describe a free form surface (See at least [0049] and Table 2 of Cheng).
Modified Cheng does not disclose the following equation comprising an axially asymmetric quadratic portion and a set of orthogonal polynomials:
                
                    Z
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            
                                
                                    C
                                
                                
                                    x
                                    x
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            2
                            
                                
                                    c
                                
                                
                                    x
                                    y
                                
                            
                            x
                            y
                            +
                            
                                
                                    c
                                
                                
                                    y
                                    y
                                
                            
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                        
                            1
                            +
                            
                                1
                                -
                                γ
                                
                                    
                                        
                                            
                                                c
                                            
                                            
                                                x
                                                x
                                            
                                        
                                        
                                            
                                                x
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        2
                                        
                                            
                                                c
                                            
                                            
                                                x
                                                y
                                            
                                        
                                        x
                                        y
                                        +
                                        
                                            
                                                c
                                            
                                            
                                                y
                                                y
                                            
                                        
                                        
                                            
                                                y
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            ∑
                            
                                n
                                =
                                0
                            
                            
                                N
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            n
                                        
                                        
                                            n
                                            -
                                            2
                                            k
                                        
                                    
                                    
                                        
                                            W
                                        
                                        
                                            n
                                        
                                        
                                            n
                                            -
                                            2
                                            k
                                        
                                    
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                    
                
            
where z is the sag along the local z-axis, x and y are the coordinates in the local coordinate system, cxx, cyy, and cxy are the curvature tensor at the origin, γ is a conic-like constant, r0 is the radius                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    m
                                
                            
                            
                                
                                    u
                                    ,
                                     
                                    v
                                
                            
                            =
                            
                                
                                    Q
                                
                                
                                    n
                                
                                
                                    m
                                
                            
                            
                                
                                    ρ
                                
                            
                            c
                            o
                            s
                            ⁡
                            (
                            m
                            Θ
                            )
                        
                       and                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    -
                                    m
                                
                            
                            
                                
                                    u
                                    ,
                                     
                                    v
                                
                            
                            =
                            
                                
                                    Q
                                
                                
                                    n
                                
                                
                                    m
                                
                            
                            
                                
                                    ρ
                                
                            
                            s
                            i
                            n
                            ⁡
                            (
                            m
                            Θ
                            )
                        
                     and                         
                            u
                            =
                            ρ
                            s
                            i
                            n
                            Θ
                        
                                             
                            u
                            =
                            ρ
                            c
                            o
                            s
                            Θ
                        
                    .
However, Yabe teaches using the following equation to describe a freeform surface (See section three equation 25):
                
                    Z
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            
                                
                                    C
                                
                                
                                    x
                                    x
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            2
                            
                                
                                    c
                                
                                
                                    x
                                    y
                                
                            
                            x
                            y
                            +
                            
                                
                                    c
                                
                                
                                    y
                                    y
                                
                            
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                        
                            1
                            +
                            
                                1
                                -
                                γ
                                
                                    
                                        
                                            
                                                c
                                            
                                            
                                                x
                                                x
                                            
                                        
                                        
                                            
                                                x
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        2
                                        
                                            
                                                c
                                            
                                            
                                                x
                                                y
                                            
                                        
                                        x
                                        y
                                        +
                                        
                                            
                                                c
                                            
                                            
                                                y
                                                y
                                            
                                        
                                        
                                            
                                                y
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            ∑
                            
                                n
                                =
                                0
                            
                            
                                N
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            b
                                        
                                        
                                            n
                                        
                                        
                                            n
                                            -
                                            2
                                            k
                                        
                                    
                                    
                                        
                                            W
                                        
                                        
                                            n
                                        
                                        
                                            n
                                            -
                                            2
                                            k
                                        
                                    
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                    
                
            
where z is the sag along the local z-axis, x and y are the coordinates in the local coordinate system, cxx, cyy, and cxy are the curvature tensor at the origin, γ is a conic-like constant, r0 is the radius of the surface, b is a coefficient, and the orthogonal polynomials on the unit circle are expressed as                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    m
                                
                            
                            
                                
                                    u
                                    ,
                                     
                                    v
                                
                            
                            =
                            
                                
                                    Q
                                
                                
                                    n
                                
                                
                                    m
                                
                            
                            
                                
                                    ρ
                                
                            
                            c
                            o
                            s
                            ⁡
                            (
                            m
                            Θ
                            )
                        
                       and                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    -
                                    m
                                
                            
                            
                                
                                    u
                                    ,
                                     
                                    v
                                
                            
                            =
                            
                                
                                    Q
                                
                                
                                    n
                                
                                
                                    m
                                
                            
                            
                                
                                    ρ
                                
                            
                            s
                            i
                            n
                            ⁡
                            (
                            m
                            Θ
                            )
                        
                     and                         
                            u
                            =
                            ρ
                            s
                            i
                            n
                            Θ
                        
                                             
                            u
                            =
                            ρ
                            c
                            o
                            s
                            Θ
                        
                    .
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Yabe to include describing the freeform surface using asymmetric orthogonal polynomials motivated by making the surface optimization processes simple and efficient (Abstract). 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sugihara and further in view of Serrano et al. (PGPUB 20170010471 hereinafter “Serrano”).

Regarding claim 8, modified Cheng does not disclose wherein a sub-portion of the first portion of the second surface of the freeform prism-lens that does not overlap the second portion of the second surface of the freeform prism-lens is at least one of coated with a reflective material, coated with a material to block external light entering the freeform prism, and covered by an opaque portion of an assembly containing the freeform prism- lens so as to block external light from entering the freeform prism-lens through said non- overlapping sub-portion.
However, Serrano teaches a head mounted display (1) wherein the display device is fully enclosed into a headset (See Fig. 4).
.  

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sugihara in view of Miyawaki and further in view of Border (PGPUB 20160116979).

Regarding claim 16, modified Cheng does not disclose wherein the images upon the first microdisplay are translated in at least one of the horizontal direction and the vertical direction in dependence upon range-finding data and the user's direction of gaze established through eye-tracking of the eye of the user to which the first assembly is aligned; and the shifts applied to the images upon the first microdisplay and second microdisplay are applied at least one of asymmetrically and independently.
However, Miyawaki teaches a head mounted display (100) wherein the images are translated in at least one of the horizontal and vertical directions in dependence upon the user's direction of gaze in combination with range-finding data and the shifts applied to the images upon the first microdisplay and second microdisplay are applied at least one of asymmetrically and independently ([0098] where the position of the image is changed horizontally depending on distance information to a desired eye convergence position as further discussed in [0100], and note that the displays are located at opposing sides of the wearer’s head as in Fig. 17, this necessitates each display acting independently during adjustment).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the system of modified Cheng to include laterally moving an image based on distance information as taught by Miyawaki motivated by improving user comfort ([0103).
Modified Cheng discloses moving images based on eye position convergence, but does not specifically disclose using eye-tracking.
However, Border teaches a head mounted display (102) wherein a displayed image is translated in at least one of the horizontal and vertical directions according to at least one of the user's direction of 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Cheng to include eye tracking as taught by Border motivated by improving user comfort when viewing images located at peripheral locations ([0748]).

	Regarding claim 17, modified Cheng discloses wherein the images upon the first microdisplay are translated in at least one of the horizontal direction by a first value and the vertical direction by a second value as established in dependence upon range-finding data and the user's direction of gaze established ([0048] of Miyawaki where horizontal and vertical movements and [0098] of Miyawaki where the position of the image is changed horizontally depending on distance information to a desired eye convergence position as further discussed in [0100] of Miyawaki, and note that the displays are located at opposing sides of the wearer’s head as in Fig. 17 of Miyawaki, this necessitates each display acting independently during adjustment); and 
the images upon the second microdisplay are translated in at least one of the horizontal direction by a third value and the vertical direction by a fourth value as established in dependence upon range-finding data and the user's direction of gaze of the eye of the user to which the second assembly is aligned ([0048] of Miyawaki where horizontal and vertical movements and [0098] of Miyawaki where the position of the image is changed horizontally depending on distance information to a desired eye convergence position as further discussed in [0100] of Miyawaki, and note that the displays are located at opposing sides of the wearer’s head as in Fig. 17 of Miyawaki, this necessitates each display acting independently during adjustment); and 
the shifts applied to the images upon the first microdisplay and second microdisplay are at least one of asymmetrically applied and independently applied ([0048] of Miyawaki where horizontal and vertical movements and [0098] of Miyawaki where the position of the image is changed horizontally depending on distance information to a desired eye convergence position as further discussed in [0100] of Miyawaki, and note that the displays are located at opposing sides of the wearer’s head as in Fig. 17 of Miyawaki, this necessitates each display acting independently during adjustment).

However, Border teaches a head mounted display (102) wherein a displayed image is translated in at least one of the horizontal and vertical directions according to at least one of the user's direction of gaze found through eye-tracking ([0750] where the display moves until the eye is detected to be looking at the center of the display field of view). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Cheng to include eye tracking as taught by Border motivated by improving user comfort when viewing images located at peripheral locations ([0748]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sugihara and further in view of Fox (PGPUB 20140300854).

Regarding claim 18, modified Cheng discloses wherein 43the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible (Fig. 1 shows how the prism is laterally movable and attached to the optical system via 113, 110 and 111a) prior to fixing the first assembly into position when the first assembly is aligned to an eye of the user (Nothing in Sugihara suggests that it is not possible to move the prism when it is not worn. The device is not locked in place when removed from a wearer’s head.); 
the first attachment features of the first assembly engage against first features on a first part of a body of the N2I display (Fig. 7, 116); 
in use the first part of the body of the N2I display is attached to a second part of the body of the N2I display (Fig. 7, 113).
Modified Cheng does not disclose the first assembly when positioned and fixed into position with respect to the first part of the body of the N2I display without the second part of the part of the N2I display being in place cannot be adjusted once the second part of the body of the N2I display is attached to the first part of the body of the N2I display.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Fox to include the method of locking the assembly in place motivated by preventing loss or damage to the device. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sugihara in view of Miyawaki and further in view of Fox.

Regarding claim 19, modified Cheng discloses wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible (Fig. 1 shows how the prism is laterally movable and attached to the optical system via 113, 110 and 111a) prior to fixing the first assembly into position when the first assembly is aligned to an eye of the user (Nothing in Sugihara suggests that it is not possible to move the prism when it is not worn. The device is not locked in place when removed from a wearer’s head.); 
the second assembly has second attachment features such that lateral motion of the second assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the second assembly into position when the second assembly is aligned to an eye of the user (Fig. 7, 113 or 116 where the display is duplicated per the rejection of claim 3).
Modified Cheng does not disclose in use the first part of the body of the N2I display is attached to a second part of the body of the N2I display; and the first assembly and second assembly when positioned and fixed into position with respect to the first part of the body of the N2I display without the 
However, Fox discloses an eyeglass device (Shown in Fig. 5) comprising a body (eyeglass frames shown in Fig. 5), a first part of the body (12 holds a part of the lens), a second part of the body (124), wherein in while the device is in use the first and second parts of the body are attached (See Fig. 5 where the second part of the body is shown in the in use position) and wherein the assembly cannot be adjusted while the second part of the body is attached ([0072] where 124 when inserted into 129 creates an opposing force that prevents movement of the lens).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Fox to include the method of locking the assembly in place motivated by preventing loss or damage to the device.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Miyawaki and further in view of Sugihara.

Regarding claim 20, Cheng discloses a near-to-eye (NR2I) display system comprising: 
a body (Fig. 3);  
a first assembly comprising a first free-form prism lens (110) and a first microdisplay (130) for projecting image-light onto a predetermined region of a first surface of said freeform prism-lens (3), said image light performing two internal reflections within the free-form prism-lens before exiting the free-form prism-lens for viewing by the user with an eye (Fig. 3 shows light reflecting on 1’ and 2);
 the first microdisplay and first free-form prism lens together present an image to the user which has a greater field-of-view in a horizontal axis defined by an axis between a left side of a head of the user and a right side of the head of the user than a vertical axis defined from a top of the head of the user to bottom of the head of the user and perpendicular to the horizontal axis (Table 1 where the horizontal FOV is 45 degrees and the vertical is 32 degrees).  
Cheng discloses a microdisplay and free-form prism lens together present an image to the user which has a greater field-of-view in the horizontal axis defined by the axis between the left side of the 
However, Cheng does not disclose a second assembly comprising a second free-form prism lens and a second microdisplay for projecting image-light onto a predetermined region of a first surface of said second freeform prism-lens, said image light performing two internal reflections within the second freeform prism-lens before exiting the second freeform prism-lens for viewing by the user with their other eye; 
wherein the first microdisplay is fixedly held in position relative to said first surface of the first free-form prism lens by said first assembly proximate one temple of the user; 
the second microdisplay is fixedly held in position relative to said first surface of the second free-form prism lens by said second assembly proximate the user's other temple; 
the second assembly has second attachment features such that lateral motion of the second assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the second assembly into position when the second assembly is aligned to an eye of the user; 
the positions of each of the first assembly and the second assembly are established independent of each other; and 
the images displayed upon each the first microdisplay and the second microdisplay are each translated according to a measure of the distance from the user to an object of their focus in order to induce inward rotation of the user's eyes as the object draws nearer,
the first microdisplay is disposed proximate a temple of the user; 
the second microdisplay is disposed proximate the other temple of the user;
the two internal reflections within the first free-form prism lens occur across an axis of the first free-form prism lens parallel to the horizontal axis; and 
the two internal reflections within the second free-form prism lens occur across an axis of the second free-form prism lens parallel to the horizontal axis.

wherein the first microdisplay is fixedly held in position relative to said first surface of the first free-form prism lens by said first assembly proximate one temple of the user (Fig. 3 where 113, not labeled on opposite side, contains the display of Fig. 1); 
the second microdisplay is fixedly held in position relative to said first surface of the second free-form prism lens by said second assembly proximate the user's other temple (Fig. 3 where 113, not labeled on opposite side, contains the display of Fig. 1); 
the positions of each of the first assembly and the second assembly are established independent of each other (Fig. 3 where the assemblies are on opposite sight, independent of each other); and 
the images displayed upon each the first microdisplay and the second microdisplay are each translated according to a measure of the distance from the user to an object of their focus in order to induce inward rotation of the user's eyes as the object draws nearer ([0098] of Miyawaki where the position of the image is changed horizontally depending on distance information to a desired position),
the first microdisplay is disposed proximate a temple of the user (Fig. 4 shows a side view of the device where 113 would be near a wearer’s temple); 
the second microdisplay is disposed proximate the other temple of the user (Figs. 3 and 4 where Fig. 3 indicates displays on either side and Fig. 4 indicates the approximate position);
the two internal reflections within the prism occur across an axis of the first prism parallel to the horizontal axis (Fig. 1 shows the direction light travels); and 
the two internal reflections within the second prism occur across an axis of the second prism parallel to the horizontal axis (Fig. 1 shows the direction light travels).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Cheng such that it comprised a second assembly, a second 
Modified Cheng does not disclose the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible prior to fixing the first assembly into position when the first assembly is aligned to an eye of the user; and
the second assembly has second attachment features such that lateral motion of the second assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the second assembly into position when the second assembly is aligned to an eye of the user;
However, Sugihara teaches a head mounted display device (110) wherein a display (201) is proximate a temple of the user nearest the user's eye viewing the projected image-light (See Fig. 1 for the arrangement of the display proximate to the eye), the two internal reflections within the first free-form prism lens occur across an axis of the first free-form prism lens parallel to the horizontal axis (See Figs. 2 or 3) and has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible prior to fixing the first assembly into position when the first assembly is aligned to an eye of the user (Prism 112 is shown to be adjusted laterally in Fig. 1 of Sugihara and please also see [0053]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Sugihara such that the first and second prisms were laterally movable motivated by improving image quality for the user.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cakmakci et al. (PGPUB 20150177519).

Regarding claim 21, Cheng discloses a near-to-eye (NR2I) display system comprising: 
an assembly (100) comprising: 
a free-form prism lens (110); and 

the microdisplay and free-form prism lens together present an image to the user which has a greater field-of-view in a horizontal axis defined by an axis between a left side of a head of the user and a right side of the head of the user than a vertical axis defined from a top of the head of the user to bottom of the head of the user and perpendicular to the horizontal axis (Table 1 where the horizontal FOV is 45 degrees and the vertical is 32 degrees).
Cheng does not explicitly disclose wherein 46the two internal reflections within the free-form prism lens occur across an axis of the free-form prism lens parallel to the horizontal axis; and 
the remainder of the second surface of the free-form prism-lens is defined by the second surface of free-form prism lens minus the predetermined region of the second surface.
wherein external light is prevented from entering substantially all the second surface excluding said predetermined region of the second surface through at least one of an applied coating to a remainder of the second surface of the freeform prism-lens and opaque structures external to the freeform prism-lens; and 
the remainder of the second surface of the free-form prism-lens is defined by the second surface of free-form prism lens minus the predetermined region of the second surface (Fig. 1 where 1’ is divisible by reflecting and transmitting sections, also see Fig. 6 where 701 and 701’ are shown as two distinct sections). 
However, Cakmakci teaches a similar free-form lens display (Fig. 1A, 100) wherein the two internal reflections within the free-form prism lens occur across an axis of the free-form prism lens parallel to the horizontal axis (Comparing Figs. 1A, 3 and 4 the light shown in Fig. 1A is traveling horizontally from the wearer’s temple to their eye through the prism); and

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Cakmakci such that the light from the display traveled horizontally and that some light is excluded in some region of the second surface motivated by increasing contrast of image light ([0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.